DETAILED ACTION
	This Office action is in response to the response filed December 11, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 4, 5, 8, 10 and 29-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of OHSAWA et al (7,569,326) and HATAKEYAMA et al (2007/0207408) and YAMASHITA et al (2009/0111047).
The claimed invention now recites the following:

    PNG
    media_image1.png
    589
    682
    media_image1.png
    Greyscale

OHSAWA et al disclose polymers at Examples 3-15, 3-26 and 3-27 of Table 7 on column 96 -98.   The monomeric unit is A-6M or A-6A of Table 3 in columns 91/92 shown below:
    PNG
    media_image2.png
    276
    172
    media_image2.png
    Greyscale
 
column 25, line 1 to column 26, line 30 wherein the OHSAWA et al disclose functionally equivalent monomers to those found in the examples, such as the following monomers:
    PNG
    media_image3.png
    414
    331
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    219
    325
    media_image4.png
    Greyscale

OHSAWA et al disclose a functionally equivalent repeating unit having a norbornane cyclic group shown above, however the reference fails to disclose a working example comprising a repeating unit having an adamantane repeating unit with a cyclic divalent group, however OHSAWA et al does disclose acid-labile divalent groups which are equivalent to the 7- oxabicyclo [2.2.1] heptane, see below taken from column 21, lines 1-35 and column 24, lines 43-53:

    PNG
    media_image5.png
    219
    186
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    595
    385
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    186
    154
    media_image7.png
    Greyscale

	
HATAKEYAMA et al is cited to disclose photoresist compositions having a photoacid generator, and a resin having acid labile groups.  Applicants are directed to page 7 wherein the 
    PNG
    media_image8.png
    225
    422
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    989
    418
    media_image9.png
    Greyscale


With respect to claims 26-33, the OHSAWA et al disclose copolymer, terpolymer, and pentapolymers as seen in Table 1, column 89/90, lines 28-65.
Further with respect to the amended claim 4 now reciting formula (II), applicants are directed to page 16 wherein the following lactone is reported as functionally equivalent to those conventionally listed lactones, see below:

    PNG
    media_image10.png
    1118
    404
    media_image10.png
    Greyscale

YAMASHITA et al is cited to disclose positive resist composition comprising resins having acid-decomposable groups wherein RB-12 on page 49 report resins having two repeating units which have acid-decomposable groups, see below:

    PNG
    media_image11.png
    409
    407
    media_image11.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art of photoresist compositions to use an adamantyl containing end group repeating unit in HATAKEYAMA et al on a monomer replacing the norbornane end groups shown here 
    PNG
    media_image12.png
    198
    165
    media_image12.png
    Greyscale
as well as a lactone as reported in HATAKEYAMA et al for the following repeating unit
    PNG
    media_image13.png
    223
    167
    media_image13.png
    Greyscale
  and have resins with more than one acid-decomposable repeating unit as taught in YAMASHITA et al with the reasonable expectation of having same or similar results for improved resolution, optimum exposure and mask fidelity as disclosed in OHSAWA et al.
The rejection is repeated wherein it is believed that a prima facie case of obviousness is present for the multicyclic groups as claimed in the photoresist composition.  The other conventional multicyclic groups are taught and seen as attached to the acid-labile unit, and thus the adamantane multicyclic ring would have been obvious to the skilled artisan to synthesize at the time of the invention based on the art of the current rejection.
The prosecution of the current application is separate from the foreign patent offices cited and it is believed that the rejection as stated is valid.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                

J.Chu
February 27, 2021